Court of Appeals
                        Mfth district nf Suxas at Dallas

                                       JUDGMENT

RALPH MURRJXLO, JR., Appellant                      Appeal from the Criminal District Court No.
                                                    2 of Dallas County, Texas. (Tr.Ct.No. F95-
No. 05-98-01575-CR            V.                    26584-LI).
                                                    Opinion delivered by Chief Justice Thomas,
THE STATE OF TEXAS, Appellee                        Justices Kinkeade and O'Neill participating.

       Based on the Court's opinion of this date, we DISIVIISS the appeal for want of jurisdiction.


Judgment entered September 16, 1999.




                                                    LfNDA THOMAS
                                                                                   £r~
                                                    CHIEF JUSTICE
' DISMISSED and Opinion Filed September 16,1999




                                                                     In The

                                            Court nf Appeals
                                     Mftti district nf utexas at Dallas
                                                          No. 05-98-01575-CR



                                            RALPH MURRILLO, JR., Appellant

                                                                       V.

                                               THE STATE OF TEXAS, Appellee


                                 On Appeal from the Criminal District Court No. 2
                                              Dallas County, Texas
                                               Trial Court Cause No. F95-26584-LI



                                                               OPINION

                         Before Chief Justice Thomas and Justices Kinkeade and O'Neill
                                                 Opinion By Chief Justice Thomas

            Ralph Murrillo, Jr. was convicted by a jury of burglary of a habitation on November 12,

 1996. During the trial proceedings, appellant absconded. Therefore, sentence was not imposed in

 open court until September 9, 1998, after appellant was recaptured. Appellant filed a motion for

 new trial and a noticeof appeal. The trial court granted the motion for new trial.1 The Court now


       The motion for new trial is a preprinted form which states:

                                 Now comesthe Defendant in the above cause and by his Attorney, andmoves the Court
                      to grant him a NewTrial herein for the good and sufficient reason that the verdict is contrary to the
                       law and the evidence.


                                  WHEREFORE, Defendant praysthe Court grant a new trialherein.

 The trialcourt circled "granted"and crossedout "overruled."
 has before itappellant's May 12,1999 motion to dismiss theappeal, inwhich heasserts thatbecause

 the motion for new trial was granted, there isno judgment or sentence to appeal. The State did not

 respond to the motion. For the following reason, we conclude we have no jurisdiction over the

 appeal.

           If a trial court grants a motion for new trial, it restores the case to its position before the

former trial. See TEX. R. APP. P. 21.9. Because there is no sentence to be appealed, we have no

jurisdiction to consider appellant's appeal inthis case. See Waller v. State, 931 S.W.2d 640,643-44

(Tex. App.—Dallas 1996, no pet). Accordingly, we grant appellant's motion and dismiss the

appeal for want ofjurisdiction.2




                                                                            LINDA THOMAS
                                                                            CHIEF JUSTICE

Do Not Publish
Tex. R. App. P. 47




    2
       Appellant also asks that we direct the trial court to enter ajudgment of acquittal because theonlyground moved upon for new trial
challenged the sufficiency ofthe evidence. Because we have no jurisdiction over the appeal, wemake no order regarding the disposition ofthe
case upon issuance ofthe opinion.




                                                                   -2-